DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to a driver of global access line of a memory device. The independent claims 1, 9 and 15 recite a memory, comprising: a first voltage node configured to receive a supply voltage; a second voltage node configured to receive a reference potential; an array of memory cells; a local access line connected to a plurality of memory cells of the array of memory cells; a global access line; a first transistor connected between the global access line and the local access line; a second transistor connected between the second voltage node and a control gate of the first transistor; and an energy store selectively connected to the first voltage node and selectively connected to a control gate of the second transistor. The prior art fails to disclose or suggest “a second transistor connected between the second voltage node and a control gate of the first transistor; and an energy store selectively connected to the first voltage node and selectively connected to a control gate of the second transistor.” Therefore, claims 1-20 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        07/03/2021